Citation Nr: 0213624	
Decision Date: 10/03/02    Archive Date: 10/10/02	

DOCKET NO.  99-18 044A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1967 to September 1973, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained, and the duties to inform and assist have been met.  

2.  A BVA decision dated in January 1996 denied service 
connection for post-traumatic stress disorder.  

3.  A rating decision dated in January 1998 most recently 
declined to reopen the veteran's claim for service connection 
for PTSD.  

4.  The evidence received since the January 1998 rating 
decision, by itself or in conjunction with the previously 
considered evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision, which denied service 
connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. § 20.1103 (2001).

2.  The additional evidence received subsequent to the 
January 1998 rating decision is new and material, and the 
claim for entitlement to service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, in November 2000 the Veterans Claims 
Assistance Act of 2000, (VCAA) became law.  This law 
redefines the obligations of the VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of the 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F. 3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provides 
that nothing in amended 38 U.S.C.A. § 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A (f).

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  These regulations also apply to 
any claim for benefits received by the VA on or after 
November 9, 2002, as well as any claim filed before that 
date, but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 
38 C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sections of § 3.159(c) and § 3.159(c) (4) (iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  

In this case, the VA's duties have been fulfilled to the 
extent necessary for this portion of the appeal.  The VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or the VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the Board observes that the veteran was 
notified of the information necessary to substantiate his 
claim, including the requirements to reopen his claim, by 
means of the discussions in the April 1999 rating decision, 
the Statement of the Case and the May 2002 Supplemental 
Statement of the Case which specifically informed the veteran 
of the provisions of the VCAA and what the VA's 
responsibilities to assist were under the Act.  Those 
documents also notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  

Second, the VA has a duty to assist in obtaining evidence 
necessary to substantiate a claim.  In this regard, the Board 
notes that service personnel and medical records were 
previously obtained and are associated with the claims file.  
The RO had also previously made contact with a service 
department in an attempt to verify the veteran's stressful 
incidents.  It is significant, with respect to the duty to 
assist in obtaining evidence, that at no time subsequent to 
the Board's January 1996 decision has the veteran or his 
representative requested assistance in obtaining evidence, 
nor does the record suggest that any additional evidence is 
needed at this point to resolve the issue on appeal.  
Accordingly, the Board finds that the VA has done everything 
necessary at this point to assist the veteran and that no 
further action is necessary to satisfy the requirements of 
the VCAA.  Consequently, the case is now ready for appellate 
review.  

The veteran essentially contends that he has submitted new 
and material evidence that is not only sufficient to reopen 
the previously denied claim for service connection for PTSD, 
but is also sufficient to result in a favorable 
determination.  A BVA decision dated in January 1996 
considered the veteran's claim for service connection for 
PTSD and found that during service the veteran was not 
engaged in direct combat and that the existence of a stressor 
in service had not been verified or substantiated.  Thus the 
Board found that the diagnosis of PTSD was not supported by 
the evidence of record.  Rating decisions dated in January 
1997 and January 1998 subsequently reviewed the veteran's 
request to reopen his claim for service connection for PTSD 
and determined that new and material evidence had not been 
submitted that was sufficient to reopen those claims.  The 
veteran was notified of the decisions and of his appellate 
rights by letters from the RO dated in January 1997 and 
January 1998.  The veteran did not appeal either decision and 
those decisions are final.  38 U.S.C.A. § 7105(a), (c).  In 
December 1998, the veteran requested that his claim for 
service connection for PTSD be reopened based on the 
submission of additional evidence.  

According to the law, a claim shall be reopened and reviewed 
if new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured after the last 
disallowance of a claim is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence that was not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  As the veteran's claim in this case was filed 
prior to August 29, 2001, the earlier version of the 
definition new and material evidence remains applicable in 
this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.  

Since the veteran's claim for service connection for PTSD was 
previously denied on the basis that he was not shown to have 
engaged in combat with the enemy and was not shown to have 
been exposed to a stressful incident which would support a 
diagnosis of PTSD, material evidence to reopen the claim 
would consist of information or evidence which would tend to 
substantiate the veteran's contentions that he was exposed to 
stressful incidents during service.  The additional evidence 
associated with the claims file subsequent to the January 
1998 rating decision consists of VA medical records, 
including the report of a VA examination performed in April 
2001; statements from service comrades; records from the 
Social Security Administration; letters the veteran 
purportedly wrote to his family during service; and 
statements and hearing testimony presented by the veteran.  

In particular, the Board finds that the statements from the 
service comrades are clearly new evidence in that this 
evidence was not previously submitted to agency decision 
makers, and that is neither cumulative nor redundant.  
38 C.F.R. § 3.156(a).  This evidence also by itself or in 
conjunction with the evidence previously assembled is so 
significant that is must be considered in order to fairly 
decide the merits of the claim.  In this regard, at least one 
of the statements, the March 1999 statement is material in 
that it tends to corroborate and substantiate the veteran's 
contentions that he was involved in or a member of boarding 
parties while on patrol in Vietnamese waters.  Consequently, 
the Board finds that new and material evidence has been 
submitted to reopen the veteran's previously denied claim.

Having reopened the previously denied claim, the Board is of 
the opinion that further development of the claim is 
necessary before addressing the merits of the claim.  In this 
regard, while the statement from the service comrade tends to 
support the veteran's contention that he was a member of 
boarding parties on various occasions, the statement does not 
profess to relate any recollection of the veteran's actual 
participation as a member of a boarding party or relate any 
stressful incidents that would have occurred during those 
occasions.  Deck logs from the USS Conflict for the period of 
time the ship was in Vietnamese waters could possibly provide 
information as to the veteran's actual participation in such 
operations and document incidents which may have occurred on 
those occasions.  

Therefore, the Board is undertaking additional development 
prior to addressing the merits of the claim for service 
connection for PTSD pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a) (2)).  When this development is 
completed, the Board will provide notice of the development 
as required by the Rules of Practice 903.  67 Fed. Reg. 
3,009, 3.105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After providing the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing the merits of the veteran's claim for 
service connection for PTSD.  



ORDER

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened, and to this 
extent, the appeal is granted. 


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

